   Case: 4:20-cv-01039-JRA Doc #: 2 Filed: 07/20/20 1 of 4. PageID #: 16




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO


Dion Robinson,                               )      CASE NO. 4:20 CV 1039
                                             )
               Petitioner,                   )      JUDGE JOHN R. ADAMS
                                             )
        v.                                   )
                                             )      MEMORANDUM OF OPINION
Mark K. Williams,                            )      AND ORDER
                                             )
               Respondent.                   )


                                          Background

       Pro se Petitioner Dion Robinson is a federal inmate confined at the Federal Correctional

Institution Elkton (“Elkton”). He has filed an “Emergency Petition for Writ of Habeas Corpus

Pursuant to 28 U.S.C. § 2241(c),” seeking immediate release to home confinement on the basis

the COVID-19 virus. (Doc. No. 1.)

       Petitioner alleges the COVID-19 virus is “ravaging the facility,” and the Bureau of

Prisons (“BOP”) is failing to provide a safe and healthy environment for him in violation of his

rights under the Eighth Amendment. (Id. at 3.) He does not represent that he has exhausted his

administrative remedies with respect to his claim. Rather, he acknowledges he has not

exhausted his remedies with the BOP, conclusorily contending the BOP’s administrative
   Case: 4:20-cv-01039-JRA Doc #: 2 Filed: 07/20/20 2 of 4. PageID #: 17




procedures are inadequate and that his life could be lost attempting to exhaust. (See id. at 8.)

                               Standard of Review and Discussion

         Federal district courts must conduct an initial review of habeas corpus petitions. See 28

 U.S.C. § 2243; Alexander v. Northern Bureau of Prisons, 419 F. App'x 544, 545 (6th Cir.

 2011). A court must deny a petition "if it plainly appears from the petition and any attached

 exhibits that the petitioner is not entitled to relief" in the district court. Rule 4 of the Rules

 Governing § 2254 Cases in the United States District Courts (applicable to § 2241 petitions

 pursuant to Rule 1(b)).

         For the following reasons, the Petition is dismissed without prejudice.

         Before a prisoner may seek habeas corpus relief under § 2241, he must first exhaust his

 administrative remedies within the BOP. Settle v. Bureau of Prisons, No. 16-5279, 2017 WL

 8159227, at *2 (6th Cir. Sept. 20, 2017). Where “it is apparent on the face of a § 2241 petition

 that the petitioner has not exhausted his administrative remedies, a district court may sua

 sponte dismiss the petition without prejudice.” Id.

         Exhaustion of administrative remedies serves two main purposes: 1) it “protects

 administrative agency authority,” by ensuring that an agency has an opportunity to review and

 revise its actions before litigation is commenced, which preserves both judicial resources and

 administrative autonomy; and 2) it promotes efficiency because “[c]laims generally can be

 resolved much more quickly and economically in proceedings before an agency than in

 litigation in federal court.” Woodford v. Ngo, 548 U.S. 81, 89 (2006) (citing McCarthy v.

 Madigan, 503 U.S. 140, 145 (1992)). In addition, exhaustion of available administrative

 procedures also ensures that the Court has an adequate record before it to review the agency


                                                    2
  Case: 4:20-cv-01039-JRA Doc #: 2 Filed: 07/20/20 3 of 4. PageID #: 18




action in question. Woodford, 548 U.S. at 89. See also Detroit Newspaper Agency v. N.L.R.B.,

286 F.3d 391, 396 (6th Cir. 2002) (“The purpose of the exhaustion doctrine is to allow an

administrative agency to perform functions within its special competence, to make a factual

record, to apply its expertise and to correct its own errors so as to moot judicial controversies.”)

(quoting Shawnee Coal Co. v. Andrus, 661 F.2d 1083, 1092 (6th Cir. 1981) (other citations

omitted)).

       While the court understands Petitioner’s legitimate concern — shared by society in

general — over minimizing exposure to the novel coronavirus and the serious health risks it

presents, the court agrees with other district courts that have held it is necessary for federal

prisoners to demonstrate they have exhausted their administrative remedies with the BOP

before seeking relief under § 2241 due to COVID-19 circumstances. See, e.g., Bronson v.

Carvaljal, Case No. 4: 20-cv-914, 2020 WL 2104542, at *2 (N.D. Ohio May 1, 2020) (Lioi,

J.); Simmons v. Warden, FCI-Ashland, No. 20-040-WOB, 2020 WL 1905289, at *3 (E.D. Ky.

Apr. 17, 2020). As the court reasoned in Bronson, “the same prudential concerns surrounding

the enforcement of the exhaustion requirement” for motions for compassionate release under

18 U.S.C. § 3582 due to COVID-19 apply to a prisoner’s request for release via a § 2241

petition. See Bronson, 2020 WL 2104542, at **2-3 (noting that the BOP has procedures in

place and is in the best position in the first instance to determine which federal prisoners are

suitable for home confinement based on COVID risk factors).

                                            Conclusion

       Accordingly, in that the Petition on its face demonstrates Petitioner has not exhausted

his administrative remedies with respect to his claim, the Petition is denied and this action is


                                                 3
   Case: 4:20-cv-01039-JRA Doc #: 2 Filed: 07/20/20 4 of 4. PageID #: 19




 dismissed without prejudice in accordance with 28 U.S.C. § 2243 and Rule 4 of the Rules

 Governing Habeas Corpus Cases. The court further certifies, pursuant to 28 U.S.C. §

 1915(a)(3), that an appeal from this decision could not be taken in good faith.1

         IT IS SO ORDERED.

         July 20, 2020

                                                 /s/ John R. Adams
                                                 JOHN R. ADAMS
                                                 UNITED STATES DISTRICT JUDGE




   1
    The court notes that if Petitioner re-files a petition after exhaustion, he must pay the filing fee
or complete and submit an application to proceed in forma pauperis.
                                                   4
